Mr. Justice Ball delivered the opinion of the court. The deceased was a trespasser or a mere licensee at the time he was killed. . Without invitation and despite the signs which warned the public that the place was dangerous, he entered upon the private property of the defendants and passed along and over their tracks until he stood under the viaduct, an unlighted spot, where there was no station, in order to take a train that might or might not come to a stop near the viaduct. It is clear that the deceased was not intentionally or wantonly run down. The freight train was proceeding on its way in the customary manner and at a reasonable speed. The deceased was not seen by the servants who were operating that train until after he was killed. The place where the deceased met his death was one of danger. For several years, jfrom time to time, he had hoarded the 5 :30 train at this place. He knew its surroundings and its dangers. He was a railroad man of long service. Preferring not to go to a regular station, he took his chances under this viaduct and lost his life at a place where he had no right to be. Whether the deceased was a trespasser or a mere licensee,, the rule of law is the same. In each case the defendant is chargeable for wanton or wilful injury only, or for such gross negligence as evidences wilfulness. Ill. Cent. Ry. Co. v. O’Connor, 189 Ill., 564; Ill. Cent. Ry. Co. v. Eicher, 202 Ill., 560. The judgment of the Superior Court is affirmed. Affirmed.